UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1720


RODEL R. TURNER, JR.

                Plaintiff – Appellant,

          v.

UNITED STATES MARSHALS OFFICE,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:14-cv-01486-ELH)


Submitted:   November 14, 2014            Decided:   December 2, 2014


Before NIEMEYER, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodel R. Turner, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rodel   R.    Turner,   Jr.,         appeals    the    district       court’s

order    dismissing      this    action         alleging        that     the    Defendant

violated    his   civil    rights      by       failing    to    effect        service    of

process on a defendant in a separate action.                           We have reviewed

the record and find no reversible error.                   Accordingly, we affirm

for the reasons stated by the district court.                          Turner v. United

States Marshals Office, No. 1:14-cv-01486-ELH (D. Md. May 9,

2014).     We grant leave to proceed in forma pauperis and dispense

with oral argument because the facts and legal contentions are

adequately    presented     in   the    materials         before        this    court    and

argument would not aid the decisional process.



                                                                                 AFFIRMED




                                            2